Per Curiam.

After taking into consideration all relevant factors we think that the order should be modified by reducing the assessments as follows:
For the tax year 1940-1941:

Lot No. Lcmd Building

13 $55,000 $7,000
14 55,000 5,000
15 55,000 5,000
For the tax year 1941-1942:

Total

$62,000
60,000
60,000

Lamd Building Total

$170,000 $215,000 $385,000
As so modified the order should be affirmed, with twenty dollars costs and disbursements to the relator.
Present — Townley, Glennon, Untermyer, Dore and Cohn, JJ.
Order unanimously modified as indicated in opinion, and, as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant. Settle order on notice.